Citation Nr: 1708298	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-34 689A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for spondylitic degenerative changes of the cervical spine with history of interbody fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from January 1966 to October 1969; and in the Army from November 1990 to June 1991 and December 1996 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for spondylitic changes of the cervical spine with a rating of 10 percent effective July 15 2005.  The Veteran has appealed the assigned rating.  

In March 2010 the Veteran testified before an Acting Veterans Law Judge in a Travel Board hearing in Detroit, Michigan.  A transcript of that hearing is of record.

In July 2010, October 2012, and February 2016, the Board remanded the matter for further development.  

In September 2012 the Board notified the Veteran that the judge that had presided over the 2010 hearing was no longer with the Board; and offered the Veteran an opportunity for a new hearing, which he accepted; and in September 2015 the Veteran testified by videoconference from the Detroit RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is also of record.


FINDING OF FACT

On December 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew this appeal in a December 2016 statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


